Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.

        PLAINTIFFS’ REPLY TO DEFENDANT FACEBOOK’S OPPOSITION TO
                 PLAINTIFFS’ MOTION FOR LEAVE TO AMEND


        Plaintiffs, by and through counsel, submit their Reply to Defendant Facebook’s

Opposition [Doc. 63] to Plaintiffs’ Motion to Amend [Doc. 48], and in support state as follows:

                                    I.      INTRODUCTION

        Plaintiffs seek the first amendment of their Complaint, filed on December 22, 2020 [Doc.

1]. Although Defendant, Facebook, Inc. (Facebook), challenges Plaintiffs’ right to assert their

claims, Plaintiffs have satisfied their fundamental pleading requirements to establish a

redressable injury, a completed violation of a constitutional right, which is traceable to the

actions of Facebook, and must be allowed to proceed. As alleged, Facebook’s widespread and

direct involvement in the administration and bad faith censorship related to the 2020 Presidential

election (Election) bound it to the limits of the constitution as a state actor, but Facebook broke

those constraints. Facebook’s denial of its level of involvement in the Election, and even denial

of minimum contacts with Colorado, is a factual question to be litigated as a legitimate

controversy including disputed issues of material fact that cannot be resolved at this stage.



                                                  1
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 2 of 11




      II.     PLAINTIFFS HAVE ESTABLISHED STANDING AND JURISDICTION

       A.      Facebook has extensive, continuous, and systematic contacts with Colorado

       Facebook asserts Plaintiffs Complaint fails to establish personal jurisdiction over

Facebook in Colorado. (Opp., p. 3). The business conduct of Facebook is nationwide and

involves coordinated and conspired activities to, in a politically biased manner, (a) facilitate the

communication network used by the enterprise to interlope into the administration of the national

election; (b) data mine voter information from various sources; (c) coerce election municipalities

to use its platform to create public forums for distribution of information; (d) censor election

related content designed to meet every user of the Facebook platform; and (e) to coordinate and

share its high technology, data mining, and demographic voter information received from its

national-feed platform with other members of the enterprise to achieve the intended goal.

       Facebook denies that it does significant business in Colorado, which is on its face

disingenuous and lacks candor to the tribunal. Facebook operates a 26,663 square foot office in

Lower Downtown Denver.1 Facebook is used by millions of personal and government users in

Colorado providing access to its platform which constitutes a public forum due to its social

media monopoly.2 The Colorado Secretary of State3, Attorney General, Governor, and 53 of the

64 Colorado counties maintain Facebook pages utilizing Facebook’s platform for dissemination

of election news, election administration and communication, and content. Facebook maintains a

U.S. Politics and Government Team, whose Colorado contact is Jannelle Watson. Facebook

worked in coordination with Defendant Center for Technology and Civic Life in the Colorado

counties of Boulder, Broomfield, Denver, Eagle and Yuma. These are significant contacts.



1
  https://www.denverpost.com/2018/11/16/facebook-opens-denver-office/
2
  FTC v. Facebook, Inc., 1:20-cv-03590, Doc. 51, p. 3,¶ 9.
3
  https://www.facebook.com/ColoradoSoS/photos/a.322785844447297/1959081184151080/

                                                  2
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 3 of 11




        Facebook’s legal analysis begins with Daimler v. Bauman, 571 U.S. 117 (2014), which

when considered in relation to the significant business contacts above, establishes that Facebook

meets the criteria with “instances in which the continuous corporate operations within a state

[are] so substantial and of such a nature as to justify suit against it on causes of actions arising

from dealings entirely distinct from those activities.” Id. at 2849. Facebook additionally satisfies

the test of maintaining “continuous and systematic general business contacts.” Id. at 2849. In

Colorado, Facebook’s presence includes a U.S. Politics and Government Team contact for the

geographical location, an enormous office, and extensive use of its platform by the majority of

Executive Branch Public Officers and nearly every county and municipality in Colorado.

        The association in fact between Facebook, the Center for Technology and Civic Life

(CTCL), and the enormous funding distributed through CTCL to jurisdictions in Colorado for the

purchase and implementation of voting equipment and other services contracted with Defendant

Dominion Voting Systems, and others, in a continuous and direct coordination of efforts that

resulted in the injuries complained of by Plaintiffs. These activities between Colorado

government municipalities, state actors, and the other Defendants places in the stream of

commerce products that ultimately caused harm, inside the forum, to the injury of Plaintiffs. Id.

        Facebooks censorship activities, in coordination with other enterprise participants, and its

use as the communication network of the enterprise, coupled with the individual involvement of

its CEO, Defendant Mark Zuckerberg, and the collective influence wielded over the

administration of the national election in Colorado and nationwide, has a causal relationship to

the Plaintiffs’ injuries that cannot be severed from the activities of the enterprise or this State.

        Additionally, the use of Facebook’s platform by the overwhelming majority of Colorado

counties, creates a national network with direct and close connections to Colorado.



                                                   3
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 4 of 11




       B.      Plaintiffs have satisfied the Article III Standing requirements

       Plaintiffs have satisfied their fundamental burden of establishing their right to proceed

with a claim against Facebook. To demonstrate standing, the plaintiff must not only establish an

injury that is fairly traceable to the challenged conduct, but must also seek a remedy that

redresses that injury. Uzuegbunam v. Preczewski, 592 U.S. ___ (2021).

       Plaintiffs sufficiently alleged their claims. At the pleading stage, general factual

allegations of injury resulting from the defendant’s conduct may suffice, for on a motion to

dismiss we “presum[e] that general allegations embrace those specific facts that are necessary to

support the claim.” Lujan v Defenders of Wildlife, 504 U.S. 555, 561 (1992) (quoting Lujan v.

National Wildlife Federation, 497 U.S. 883, 889 (1990)). The Lujan court made sufficient

distinction between the limited notice pleading requirements relevant to: (1) general factual

allegations; (2) the increased standards for summary judgment pursuant to Rule 56; and (3) the

adequate evidence standard at the trial stage. Id at 561.

       The standard applied to notice pleadings is to establish enough factual content to state a

claim for relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556-

557 (2007); see also Robbins v. Oklahoma, 519 F. 3d 1242, 1247 (10th Cir. 2008)

       Statements of counsel in their briefs or argument while enlightening to the Court are not

sufficient for purposes of granting a motion to dismiss or summary judgment. Trinsey v.

Pagliaro, 229 F. Supp. 647, 649 (1964)

       The basis of Facebook’s argument is that Plaintiffs have failed to allege enough factual

content at the notice pleading stage of this litigation, which operates more as an F.R.C.P.

12(b)(1) motion for more definitive statement, but fails to meet the requirements of or reach the

level of F.R.C.P 12(b)(6) or 56(c) at this stage of litigation.



                                                   4
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 5 of 11




       C.      Plaintiffs Have Suffered an Injury In Fact

       Plaintiffs have alleged violations of their constitutional rights. Cognizable injuries are:

       [a]n “injury in fact”—an invasion of a legally protected interest which is (a)
       concrete and particularized; and (b) “actual or imminent, not ‘conjectural’ or
       hypothetical.’”

Defenders of Wildlife, 504 U.S. at 560 (quoting Whitmore v. Arkansas, 495 U.S. 149, 155
(1990)) (internal citations omitted).

       As the Supreme Court stated, one month ago:

       To satisfy the “‘irreducible constitutional minimum’” of Article III standing, a
       plaintiff must not only establish (1) an injury in fact (2) that is fairly traceable to the
       challenged conduct, but he must also seek (3) a remedy that is likely to redress that
       injury. Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016).

Uzuegbunam, slip op. at p.2.

       Here, the Supreme Court quoted Lord Holt, who, dissenting in case from 1703, “argued

that the common law inferred damages whenever a legal right was violated.” Id. At 6.(citing

Ashby v. White, 2 Raym. Ld. 938, 941-943, 948, 92 Eng. Rep. 126, 129, 130, 133 (K.B. 1703).

       The Supreme Court elaborated:

       Observing that the law recognized ‘not merely pecuniary’ injury but also ‘personal
       injury,’ Lord Holt stated that ‘every injury imports a damage’ and the plaintiff could
       always obtain damages even if he ‘does not lose a penny by reason of the
       [violation.].’”

Id. at p. 6, (quoting Ashby, supra, at 955, 92 Eng. Rep., at 137).

       The Supreme Court recognized that, while this common-law doctrine “was not

universally followed, . . . many adopted the rule in full whenever a person proved that there was

a violation of an “‘important right.’” Id. at p. 7. (citing Hecht v. Harrison, 40 P.2d 306, 309-310

(Wyo. 1895). “Nominal damages are not a consolation prize for the plaintiff who pleads, but fails

to prove, compensatory damages.” Id. at 9. ‘They are instead the damages awarded by default




                                                   5
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 6 of 11




until the plaintiff establishes to some other form of damages, such as compensatory or statutory

damages.” Id.

       “Despite being small, nominal damages are certainly concrete.” Id. Because nominal

damages are in fact damages paid to the plaintiff, the affect ‘the behavior of the defendant

towards the plaintiff’ and thus independently provide redress. Id. (quoting Hewitt v. Hewitt, 482

U.S. 755, 761 (1987).

       “Because redressability is an ‘irreducible’ component of standing [citation], no federal

court has jurisdiction unless it provides a remedy that can redress the plaintiff’s injury.” Id. at 10.

(quoting Spokeo, 578 U.S. at 338). Nominal damages are redress, not a byproduct. Id.

       Plaintiffs have not simply claimed general grievances because not all possessed the right

to vote in the Election. Only those who met minimum eligibility qualifications, and had properly

completed a legislatively proscribed registration process, could legally vote. Once the voter

registration record was accepted, that one person’s vote became their property to the exclusion of

all others, that property interest was to be protected like any other form of property by the

government agencies and their contracted administrators.

       This is “simply a case where concrete injury has been suffered by many persons, as in

mass fraud or mass tort situations.” Id. This is “a case where plaintiffs are seeking to enforce a

procedural requirement the disregard of which [did] impair a separate concrete interest of theirs.”

Id. Plaintiffs’ qualified voting rights are not merely “public rights that have been legislatively

pronounced to belong to each individual who forms part of the public. Id.

       The national interest in this election outweighs that of any one State. There is a

“pervasive national interest in the selection of candidates for national office, and this national




                                                   6
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 7 of 11




interest is greater than any interest of an individual State. Cousins v. Wigoda, 419 U.S. 477, 490

(1975).

          D.     Plaintiffs Injuries Are Fairly Traceable to Facebook

          There must be a causal connection between the injury and the conduct complained

of—the injury has to be “fairly. . . trace[able] to the challenged action of the defendant,

and not . . . th[e] result [of] the independent action of some third party not before the

court.” Lujan at 560. It is impossible for Facebook to deny that its activities,

independently and coordinated with the other Defendants of the enterprise, funded by

Defendants Zuckerberg and Chan, and had a profound effect on the outcome of the 2020

Presidential election, as intended. Facebook cannot in good faith deny they have censored

politically dissenting, non-pornographic, content in bad faith and in violation of Section

230. The content censored is only offensive to ideology of Zuckerberg and the enterprise.

          E.     A Constitutional Infringement is an Injury In Fact.

          The constitutional violations suffered by Plaintiffs have been completed, and are no

longer speculative. [I]t must be “likely,” as opposed to merely “speculative,” that the injury will

be “redressed by a favorable decision.” Lujan at 561 (quoting Simon, 426 U.S. at 38, 43).

“[A] request for nominal damages satisfies the redressability element of standing where a

plaintiff's claim is based on a completed violation of a legal right.” Uzuegbunam.

          Federal questions do not require any amount-in-controversy:

          Congress abolished the statutory amount-in-controversy requirement for federal-
          question jurisdiction in 1980. Federal Question Jurisdictional Amendments Act,
          94 Stat. 2369. And we have never held that one applies as a matter of
          constitutional law. [F]or purposes of Article III standing, nominal damages
          provide the necessary redress for a completed violation of a legal right.

Id., slip op., p. 11.



                                                  7
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 8 of 11




       Completed violations of constitutional rights are redressable by nominal damages even if

unquantifiable:

       Because “every violation [of a right] imports damage,” nominal damages can
       redress [a plaintiff’s] injury even if he cannot or chooses not to quantify that harm
       in economic terms.

Id.

        III.      PLAINTIFFS’ AS APPLIED SECTION 230 CHALLENGE IS RIPE

       “Internet and other interactive computer services offer a forum for a true diversity of

political discourse.” 47 U.S.C. § 230(a)(3). When the government delegates to a private party a

function traditionally exclusively reserved to the government then the private party is necessarily

a state actor. Gallagher v. Neil Young Freedom Concert, 49 F. 3d 1442, 1456 (10th Cir. 1995).

By giving these private companies special privileges, governments place them in a category

distinct from other companies and closer to some functions, like the postal service, that the State

has traditionally undertaken. Biden v. Knight First Amend. Inst., 593 U.S.___(2021).

       The original need for the provisions of 47 U.S.C. § 230 (Section 230) was to create

safeguards for minors and other victims of sexual exploitation from the rapidly expanding open

forum of the Internet, in 1996. It is a clear distinction that political speech, dissenting speech and

other forms of diverse and robust intellectual conversation in the public forum was not the intent

of the censorship ideology set forth by granting some level of immunity to “Good Samaritans”

for blocking and censoring pornographic material, the real concern of Congress.

       The time for a comprehensive analysis of Facebook as a state actor, administrating what

has become a monopolized Public Forum, yet privately controlled, and the pending challenge of

the constitutionality of Section 230 as applied to the Facebook monopoly is now. It changes

nothing that these platforms are not the sole means for distributing speech or information.



                                                  8
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 9 of 11




        A person always could choose to avoid the toll bridge or train and instead swim the

Charles River or hike the Oregon Trail. But in assessing whether a company exercises substantial

market power, what matters is whether alternatives are comparable. For many of today’s digital

platforms, nothing is. Id, at p. 8.

        Facebook asserts that it has immunity from this direct constitutional challenge of its

conduct, as it applies to Section 230 immunity, and claims First Amendment protection for its

speech, but not that of its political opponents or those of Zuckerberg and the enterprise. No

governmental immunity can apply to bad faith and unlawful use of a monopolized Public Forum

that has reached a market dominance that allows it to act as judge, jury and executioner of free

speech. This is extensively proven by Facebook’s expansion of it illegitimate “fact-checking”

conglomerate that is politically biased and not regulated by any form of government oversight.

        The factual basis of Facebook’s claim to immunity, is meritless and has come to an end.

As the conduct complained of, and the content censored by Facebook as part of its participation

in the enterprise, lacks credulity that it was censoring pornographic content or content that was

offensive under any legal standard other that it was offensive to Facebook’s political ideology.

            IV.      PLAINTIFFS HAVE SATISFIED PLEADING STANDARDS

        Facebook cannot have it both ways, it asserts that the 115 page, 900 plus paragraph

complaint of concise statements fails to state sufficient facts to justify a claim for relief, then

contradicts itself by stating that the factual content fails F.R.C.P. 8(a). There is nothing vague

about Plaintiffs’ Amended Complaint, the facts, parties and involvement of the Defendants, and

claims for relief are pled with specificity to establish a claim for violation of rights under 42

U.S.C. § 1983, RICO laws, and to establish that a well-funded cabal of progressive elites

coordinated their efforts to effect the election.



                                                    9
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 10 of 11




                   V.     PLAINTIFFS RICO CLAIMS ARE SUFFICIENT

        Plaintiffs have sufficiently outlined the association in fact of the well funded cabal of

 progressive parties that conspired to unlawfully influence the election, lead by Mr. Podhorzer,

 funded by Mark Zuckerberg and Priscilla Chan, and used the Facebook platform and sub-

 creations as the common network of communication of the enterprise with its massive election

 administration machine. Predicate acts include establishing ballot boxes in states where they

 were illegal, with intention to commit federal crimes of intercepting US Mail in the form of

 absentee ballots, censorship, e.g., of a New York Times Article related to Hunter Biden, which

 knowingly caused some Democrat voters to state they would never have voted for Biden if

 Facebook, Zuckerberg and the enterprise had not censored the content, allegedly under Section

 230. All electronic and mail communications in furtherance of the enterprise constitute RICO

 predicate acts.

                                      VI.     CONCLUSION

        For the above reasons, Plaintiffs respectfully request that this Court grant its Motion to

 Amend.



        Respectfully submitted this 8th day of April, 2021.


        PLAINTIFFS COUNSEL:


        By: s/Ernest J. Walker                         By:    s/ Gary D. Fielder
        Ernest J. Walker (MI P58635)                          Gary D. Fielder (CO 19757)
        ERNEST J. WALKER LAW OFFICE                           LAW OFFICE OF GARY FIELDER
        1444 Stuart St.                                       1444 Stuart St.
        Denver, CO 80204                                      Denver, CO 80204
        (720) 306-0007                                        (720) 306-0007
        ernestjwalker@gmail.com                               gary@fielderlaw.net



                                                 10
Case 1:20-cv-03747-NRN Document 77 Filed 04/09/21 USDC Colorado Page 11 of 11




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on April 9, 2021, a copy of the foregoing document
 was electronically filed with the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.

 s/Gary D. Fielder
 Gary D. Fielder, Esq.
 Law Office of Gary Fielder
 1444 Stuart St.
 Denver, CO 80204
 (720)306-0007
 gary@fielderlaw.net




                                                11
